TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00071-CV




                                  In re Gian Gabriele Foschini




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator Gian Gabriele Foschini filed a petition for the writ of habeas corpus. See Tex.

R. App. P. 52.1. Having reviewed the record provided and Foschini’s complaints, we deny the

petition for the writ of habeas corpus. See Tex. R. App. P. 52.8.



                                                      ____________________________________

                                                      Diane Henson, Justice



Before Chief Justice Law, Justices Puryear and Henson

Filed: February 7, 2007